         Case 3:19-cr-00308-VAB Document 48-1 Filed 02/17/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                      Docket No. 3:19cr308(VAB)

v.

JENNIFER O’BRIEN

                                    RESTITUTION ORDER

I.     Restitution Liability

     A. Restitution Amount

      The Defendant, Jennifer O’Brien, shall pay restitution in the amount of
$139,007 pursuant to 18 U.S.C. § 3663(a)(3) to the Internal Revenue Service.

       ☐ This amount includes                                      in prejudgment interest.
        The Court does not order the inclusion of prejudgment interest.
     B. Joint and Several Liability

       ☐ Restitution is joint and several with defendant in case number _____________
       ☐ Restitution is joint and several with defendant(s) not presently named.
        Restitution is not joint and several with other defendants or with others not named
       herein.
                 ☐   Optional: Rather, pursuant to 18 U.S.C. § 3664(h), the Court has apportioned
                     liability among the defendants to reflect the level of contribution to the victim’s
                     loss and the economic circumstances of each defendant.

     C. Apportionment Among Victims

        Restitution shall be paid to the victim identified in Schedule A attached hereto on a
(select one):
       ☐ pro rata basis, whereby each payment shall be distributed proportionally to each victim
       based upon the amount of loss for each victim, as set forth more fully in Schedule A.
       ☐ percentage basis, as set forth more fully in Schedule A.
        specified basis, as set forth more fully in Schedule A.




                                                  1
         Case 3:19-cr-00308-VAB Document 48-1 Filed 02/17/21 Page 2 of 4




II.    Interest

        The Defendant shall pay interest on any restitution amount of more than $2,500.00,
unless restitution is paid in full before the fifteenth day after the date of the judgment, in
accordance with 18 U.S.C. § 3612(f)(1).

        All interest is waived pursuant to 18 U.S.C. § 3612(f)(3)(A).
       ☐ Accrual of interest is limited to $ ___________ pursuant to 18 U.S.C. § 3612(f)(3)(B).
       ☐ Interest shall accrue only during the period of                           pursuant to
       18 U.S.C. § 3612(f)(3)(C).
       ☐ All interest is waived by the Government pursuant to 18 U.S.C. § 3612(h).
       ☐ The following portion of interest is waived by the Government pursuant to 18 U.S.C.
       § 3612(h): ______________________________

         If a restitution payment is more than 30 days late, it is delinquent, and the Defendant shall
pay, as a penalty, an amount equal to 10 percent of the principal amount that is delinquent. If a
restitution payment is delinquent for more than 90 days, it is in default, and the Defendant shall
pay as a penalty an additional amount equal to 15 percent of the principal amount that is in
default. All penalties shall accrue, unless waived by the Government.

         All penalties are waived by the Government pursuant to 18 U.S.C. § 3612(h).
III.   Time and Method of Payment

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant is hereby ordered to pay restitution in the
manner and according to the schedule that follows:

 A.   The total amount of restitution is due and payable immediately pursuant to 18 U.S.C.
§ 3572(d)(1):
           upon entry of this judgment (and if it cannot be paid immediately, pursuant to the
schedule set forth below).
          ☐ on the following date:
      In the case of a Defendant who is sentenced to a term of imprisonment, any unpaid
amount remaining upon release from prison will be paid:
          ☐ in lump sum, immediately.
          ☐ in installments of not less than $__________, payable on the ______ of each month.
          ☐ as specified by the Court

                                                  2
         Case 3:19-cr-00308-VAB Document 48-1 Filed 02/17/21 Page 3 of 4




☐ B.   In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2).

       1. The Defendant shall commence installment payments:
          ☐ immediately upon entry of this judgment.
          ☐ upon release from prison.
          ☐ on the following date: ____________.
          ☐ as specified by the Court: ___________________________________________.
      2. While serving the term of imprisonment, the Defendant shall make installment
payments as follows:

          ☐ The Defendant shall pay no less than $ ____________.
          ☐ in an amount equal to ______ percent of gross income
          ☐ as specified by the Court: ______________________________________
       3. After completion of the term of imprisonment or if the Defendant is not sentenced to a
term of imprisonment, the Defendant shall make installment payments as follows:

          ☐ no less than $___________
          ☐ in an amount equal to ___________ percent of the Defendant’s gross income,
           as specified by the Court: The defendant shall pay restitution in an amount of no
          less than $500 per month or 10 percent of her gross monthly income, whichever is
          greater.

IV.    Payment Instructions

        The Defendant shall make payment to the Clerk of Court. Payment may be made in cash,
check or money order, or on line. All payments by check or money order shall be made payable
to the “Clerk, United States District Court,” and each check shall be delivered to the United
States District Court, Attention: Clerk’s Office, United States District Court, 450 Main Street,
Hartford, CT 06103, as required by 18 U.S.C. § 3611. The Defendant shall write the docket
number of this case on each check delivered to the Clerk’s Office. Any cash payments shall be
hand delivered to the Clerk’s Office using exact change, and shall not be mailed.

        Payments can be made through pay.gov, using a checking or savings account (ACH) or
credit, debit, and prepaid cards. Before making payments on line, debtors should self-enroll on
pay.gov. Instructions on how to self-enroll and make payments on line are on the court’s website
at www.ctd.uscourts.gov/payment-information.


                                                  3
         Case 3:19-cr-00308-VAB Document 48-1 Filed 02/17/21 Page 4 of 4




       The Clerk shall distribute restitution payments to the victim(s) identified in this order in
accordance with the District’s Standing Order on the Disbursement of Restitution Payments by
the Clerk of Court.

V.     Additional Collection Provisions

         The Defendant shall notify the Court, the United States Probation Office (during any
period of probation or supervised release), and the United States Attorney’s Office, of any
material change in the Defendant’s economic circumstances that might affect the Defendant’s
ability to pay restitution in accordance with 18 U.S.C. § 3664(k).

       The Defendant shall notify the Court, the United States Probation Office (during any
period of probation or supervised release), and the United States Attorney’s Office, of any
change in address.

       Nothing in this order shall prevent the Bureau of Prisons from implementing restitution
payments in accordance with its Inmate Financial Responsibility Program (“IFRP”), 28 C.F.R.
§ 545.10 et seq., up to the maximum amount permitted under the IFRP guidelines.

       Furthermore, nothing in this order shall prevent the victim(s) or the United States from
pursuing immediate collection through civil remedies allowed by law in accordance with 18
U.S.C. § 3664(m).

        The Defendant shall apply to any restitution still owed the value of any substantial
resources from any source the defendant receives during the period of incarceration, including
inheritance, settlement or other judgment in accordance with 18 U.S.C. § 3664(n).

      The liability to pay restitution shall terminate the later of 20 years from the entry of
judgment or 20 years after the Defendant’s release from prison, or upon the death of the
Defendant.

       It is so ordered.

       Dated at ___________________, Connecticut on this ____ day of _______, 20___




                                                      ______________________________________
                                                      THE HONORABLE VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
